DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered.
Applicant’s arguments, starting page 9, with respect to the 35 U.S.C. 103 rejection(s) of claim(s) 1-30 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (US 20210329556 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 and 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20200229098 A1, wherein all cited portions are supported by provisional 62791210) in view of Kim (US 20210329556 A1).
Regarding claim 1, Cheng discloses:
“A method for wireless communication at a user equipment (UE), comprising: receiving a control message…” ([para 0098]: “In some of the above-mentioned implementations, the RRC layer 706 has be configured by BS 600 with the K.sub.1 set {1,2,3,4,5,6,7,8, slots} in the PUCCH-config for the non-power saving state. The RRC layer 706 has be configured by BS 600 with power saving state parameter which includes a K1 value {8,9 slots}. The BS 600 transmits the PDSCH on the slots n+3 and n+4 to the UE 700.”)
“…monitoring for the downlink data message during a scheduled monitoring occasion based at least in part on the control message; generating, based at least in part on the monitoring, a feedback report comprising a first information bit for downlink data message feedback corresponding to the downlink data message, wherein the feedback report or a transmission of the feedback report is indicative, separate from the first information bit, of control information feedback corresponding to the control message … with the downlink data message; and” ([para 0071]: “As shown in FIG. 4, the HARQ codebook 420 according to some of the present implementations, includes an additional bit 444 for acknowledging the receipt of the power saving signal 454 (e.g., in DCI) by the UE. In some of the present implementations, for the location of the HARQ feedback bit 444 of the power saving signal 454 in the HARQ codebook 420, the UE may consider not only the occasion for the candidate PDSCH reception or the semi persistence scheduling (SPS) PDSCH release but also occasion/successful reception (the occasion may be for HARQ-ACK/NACK case and the successful reception may be for the HARQ-ACK only case) of the power saving signal 454 when the UE determines and generates the HARQ feedback bits 441, 442, 443, and 444 of the HARQ codebook 420.” ; [para 0123]: “After generating the HARQ feedback bit for the PDSCH reception and the power saving indicator, which are {0,1} and {1} respectively, the UE 700 may multiplex the HARQ bit for the power saving indicator on the MSB side of the HARQ feedback bit for the PDSCH reception. The HARQ feedback bit on the PUCCH resource for the PDSCH reception may, therefore, be {1,0,1}.”)
“transmitting the feedback report to a network device.” ([para 0060]: “To overcome these shortcomings in NR, in some of the present implementations, the UE may transmit a feedback for the power saving signal after the UE receives the power saving indicator. The advantage of a HARQ-ACK only mechanism is that the DCI format for power saving signal may be transmitted periodically, whereas the BS may not trigger the UE to enter/leave the power saving state all the time. The UE may therefore, in some of the present implementations, only transmit the ACK when the UE successfully receives the power saving signals (e.g., to avoid a HARQ feedback overhead).”)
Cheng does not explicitly disclose “associated with a downlink data message, wherein the control message comprises an indication of a power savings mode associated with at least a minimum downlink control channel monitoring periodicity.”
However, Kim discloses the missing features: 
“associated with a downlink data message, wherein the control message comprises an indication of a power savings mode associated with at least a minimum downlink control channel monitoring periodicity.” ([para 0178]: “In an embodiment, the gNB may schedule a data channel, a PDSCH or a PUSCH always with Y1 or less layers. The UE that has transmitted the PSR may expect that the data channel is scheduled with Y1 or less layers. As the UE expects that the data channel is transmitted with a small number of layers, the UE may activate a fewer number of antennas to be operated, thereby reducing power consumption.” ; [para 0033]: “In an embodiment, the PSR message may include at least one or more of a power saving mode request indicator, a maximum bandwidth for a bandwidth part, a minimum value of a PDCCH monitoring periodicity, a maximum value of a number of PDCCH candidates, and a maximum value of a number of layers.” ; [para 0186]: “Subsequently, in operation 920, the base station transmits configuration information or indicator information relating to the power saving mode to the terminal in response to the PSR message. In an embodiment, based on information included in the PSR message received in operation 910, the configuration information or the indicator information may be transmitted to the terminal.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Cheng and Kim, for the control message and data message as disclosed by Cheng, to be associated with each other as disclosed by Kim. The motivation for doing so is that it increases flexibility, thus allowing for improved optimization, and thus improved efficiency. Therefore, it would have been obvious to combine Cheng with Kim to obtain the invention as specified in the instant claim.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Cheng and Kim, for the indication of the power savings mode in the control message as disclosed by Cheng, to be associated with a minimum downlink control channel monitoring periodicity as disclosed by Kim. The motivation for doing so is that it ensures that the indication contains valid parameters that the UE can use, thereby improving system reliability. Therefore, it would have been obvious to combine Cheng with Kim to obtain the invention as specified in the instant claim.
Regarding claim 2, Cheng in view of Kim discloses all the features of the parent claim.
Cheng further discloses “wherein generating the feedback report comprises: determining the first information bit based at least in part on whether the downlink data message was successfully decoded; and determining a second information bit based at least in part on whether the control message was successfully decoded, wherein the feedback report is indicative of the control information feedback by including the second information bit for the control information feedback.” ([para 0123]: “After generating the HARQ feedback bit for the PDSCH reception and the power saving indicator, which are {0,1} and {1} respectively, the UE 700 may multiplex the HARQ bit for the power saving indicator on the MSB side of the HARQ feedback bit for the PDSCH reception. The HARQ feedback bit on the PUCCH resource for the PDSCH reception may, therefore, be {1,0,1}.”)
Regarding claim 3, Cheng in view of Kim discloses all the features of the parent claim.
Cheng further discloses “decoding the control message; and transitioning to the power savings mode based at least in part on the indication.” ([para 0062]: “In some of the present implementations, the feedback for the power saving signal may be HARQ-ACK-only information. In these implementations, the UE may only generate the HARQ bit for the power saving signal when the UE successfully receives the power saving signal.” ; [para 0097]; “The UE 700 may then receive a power saving indicator on the slot n+4 and may transmit the HARQ feedback for the PDSCH on the PUCCH resource in the slot n+8. Since the UE enters the power saving state on the slot n+4…” ; [para 0123]: “After generating the HARQ feedback bit for the PDSCH reception and the power saving indicator, which are {0,1} and {1} respectively, the UE 700 may multiplex the HARQ bit for the power saving indicator on the MSB side of the HARQ feedback bit for the PDSCH reception. The HARQ feedback bit on the PUCCH resource for the PDSCH reception may, therefore, be {1,0,1}.”)
Regarding claim 4, Cheng in view of Kim discloses all the features of the parent claim.
Cheng further discloses “decoding the downlink data message based at least in part on the monitoring, wherein the first information bit comprises a first acknowledgement corresponding to the decoding of the downlink data message and the second information bit comprises a second acknowledgement corresponding to the decoding of the control message.” ([para 0123]: “After generating the HARQ feedback bit for the PDSCH reception and the power saving indicator, which are {0,1} and {1} respectively, the UE 700 may multiplex the HARQ bit for the power saving indicator on the MSB side of the HARQ feedback bit for the PDSCH reception. The HARQ feedback bit on the PUCCH resource for the PDSCH reception may, therefore, be {1,0,1}.”)
Regarding claim 5, Cheng in view of Kim discloses all the features of the parent claim.
Cheng further discloses “presence of the second information bit in the feedback report is indicative that the control message includes the indication of the power savings mode.” ([para 0107]: “If the UE 700 fails to receive the power saving indicator, the HARQ feedback bit may be {1} where the “1” is for successful PDSCH reception on slot n+5.”)
Regarding claim 6, Cheng in view of Kim discloses all the features of the parent claim.
Cheng further discloses “determining that the downlink data message was missed based at least in part on the monitoring, wherein the first information bit indicates that the downlink data message was missed.” ([para 0123]: “After generating the HARQ feedback bit for the PDSCH reception and the power saving indicator, which are {0,1} and {1} respectively, the UE 700 may multiplex the HARQ bit for the power saving indicator on the MSB side of the HARQ feedback bit for the PDSCH reception. The HARQ feedback bit on the PUCCH resource for the PDSCH reception may, therefore, be {1,0,1}.”)
Regarding claim 7, Cheng in view of Kim discloses all the features of the parent claim.
Cheng further discloses “wherein the first information bit comprises a negative acknowledgement corresponding to the missed downlink data message and the second information bit comprises a positive acknowledgement corresponding to the decoding of the control message.” ([para 0123]: “After generating the HARQ feedback bit for the PDSCH reception and the power saving indicator, which are {0,1} and {1} respectively, the UE 700 may multiplex the HARQ bit for the power saving indicator on the MSB side of the HARQ feedback bit for the PDSCH reception. The HARQ feedback bit on the PUCCH resource for the PDSCH reception may, therefore, be {1,0,1}.”)
Regarding claim 8, Cheng in view of Kim discloses all the features of the parent claim.
Cheng further discloses “presence of the second information bit in the feedback report is based at least in part on the determination that the downlink data message was missed even though the control message was successfully decoded.” ([para 0123]: “After generating the HARQ feedback bit for the PDSCH reception and the power saving indicator, which are {0,1} and {1} respectively, the UE 700 may multiplex the HARQ bit for the power saving indicator on the MSB side of the HARQ feedback bit for the PDSCH reception. The HARQ feedback bit on the PUCCH resource for the PDSCH reception may, therefore, be {1,0,1}.”)
Regarding claim 9, Cheng in view of Kim discloses all the features of the parent claim.
Cheng further discloses “determining that both the control message and the downlink data message were missed, wherein the first information bit and the second information bit indicate that the downlink data message and the control message were missed, respectively.” ([para 0127]: “The HARQ bit for this example may be {0,0,1,1} if the HARQ feedback bit for the power saving indicator is generated earlier than the HARQ feedback for the PDSCH reception, where the first “0” is for the failed reception of the power saving indicator on the slot n+2, the second “0” is for the failed reception of the PDSCH on the slot n+2, the first “1” is for the successful reception of the power saving indicator on the slot n+7.”)
Regarding claim 10, Cheng in view of Kim discloses all the features of the parent claim.
Cheng further discloses “wherein the first information bit comprises a first negative acknowledgement corresponding to the missed downlink data message and the second information bit comprises a second negative acknowledgement corresponding to the missed control message.” ([para 0127]: “The HARQ bit for this example may be {0,0,1,1} if the HARQ feedback bit for the power saving indicator is generated earlier than the HARQ feedback for the PDSCH reception, where the first “0” is for the failed reception of the power saving indicator on the slot n+2, the second “0” is for the failed reception of the PDSCH on the slot n+2, the first “1” is for the successful reception of the power saving indicator on the slot n+7.”)
Regarding claim 11, Cheng in view of Kim discloses all the features of the parent claim.
Cheng further discloses “wherein the feedback report comprises a hybrid automatic repeat request feedback report that includes positive acknowledgement/negative acknowledgement information conveyed by the first information bit and the second information bit.” ([para 0123]: “After generating the HARQ feedback bit for the PDSCH reception and the power saving indicator, which are {0,1} and {1} respectively, the UE 700 may multiplex the HARQ bit for the power saving indicator on the MSB side of the HARQ feedback bit for the PDSCH reception. The HARQ feedback bit on the PUCCH resource for the PDSCH reception may, therefore, be {1,0,1}.”)
Regarding claim 12, Cheng in view of Kim discloses all the features of the parent claim.
Cheng further discloses “determining a waveform, an uplink resource, a scrambling sequence, a cyclic redundancy check encoding sequence, or some combination thereof based at least in part on whether the control message was successfully decoded, wherein the feedback report is indicative of the control information feedback based on the feedback report being transmitted using the waveform, the uplink resource, the scrambling sequence, the cyclic redundancy check encoding sequence, or some combination thereof.” ([para 0044]: “Because the NR system supports high data rate transmission, the data burst may be served by the network in very short time durations. The UE may stay in a power efficient mode, such as a micro sleep, OFF period, or in a long discontinuous reception (DRX) cycle in order to save the operating power. Alternatively, the network may, under certain conditions, configure the UE to switch from the “power saving” mode to a “normal power consumption” mode.” Wherein a DRX cycle corresponds to a waveform.)
Regarding claim 13, Cheng discloses:
“A method for wireless communication at a network device, comprising: transmitting, to a user equipment (UE), a control message … with a downlink data message, wherein the control message comprises an indication of a power savings mode … to be applied by the UE; transmitting the downlink data message to the UE based at least in part on the control message; and” ([para 0098]: “In some of the above-mentioned implementations, the RRC layer 706 has be configured by BS 600 with the K.sub.1 set {1,2,3,4,5,6,7,8, slots} in the PUCCH-config for the non-power saving state. The RRC layer 706 has be configured by BS 600 with power saving state parameter which includes a K1 value {8,9 slots}. The BS 600 transmits the PDSCH on the slots n+3 and n+4 to the UE 700.”)
“receiving, from the UE, a feedback report comprising a first information bit for downlink data message feedback corresponding to the downlink data message, wherein the feedback report is indicative, separate from the first information bit, of control information feedback corresponding to the control message.” ([para 0123]: “After generating the HARQ feedback bit for the PDSCH reception and the power saving indicator, which are {0,1} and {1} respectively, the UE 700 may multiplex the HARQ bit for the power saving indicator on the MSB side of the HARQ feedback bit for the PDSCH reception. The HARQ feedback bit on the PUCCH resource for the PDSCH reception may, therefore, be {1,0,1}.” ; [para 0060]: “To overcome these shortcomings in NR, in some of the present implementations, the UE may transmit a feedback for the power saving signal after the UE receives the power saving indicator. The advantage of a HARQ-ACK only mechanism is that the DCI format for power saving signal may be transmitted periodically, whereas the BS may not trigger the UE to enter/leave the power saving state all the time. The UE may therefore, in some of the present implementations, only transmit the ACK when the UE successfully receives the power saving signals (e.g., to avoid a HARQ feedback overhead).”)
Cheng does not explicitly disclose “associated with a downlink data message” nor “associated with at least a minimum downlink control channel monitoring periodicity.”
However, Kim discloses the missing features: 
“associated with a downlink data message” and “associated with at least a minimum downlink control channel monitoring periodicity.” ([para 0178]: “In an embodiment, the gNB may schedule a data channel, a PDSCH or a PUSCH always with Y1 or less layers. The UE that has transmitted the PSR may expect that the data channel is scheduled with Y1 or less layers. As the UE expects that the data channel is transmitted with a small number of layers, the UE may activate a fewer number of antennas to be operated, thereby reducing power consumption.” ; [para 0033]: “In an embodiment, the PSR message may include at least one or more of a power saving mode request indicator, a maximum bandwidth for a bandwidth part, a minimum value of a PDCCH monitoring periodicity, a maximum value of a number of PDCCH candidates, and a maximum value of a number of layers.” ; [para 0186]: “Subsequently, in operation 920, the base station transmits configuration information or indicator information relating to the power saving mode to the terminal in response to the PSR message. In an embodiment, based on information included in the PSR message received in operation 910, the configuration information or the indicator information may be transmitted to the terminal.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Cheng and Kim, for the control message and data message as disclosed by Cheng, to be associated with each other as disclosed by Kim. The motivation for doing so is that it increases flexibility, thus allowing for improved optimization, and thus improved efficiency. Therefore, it would have been obvious to combine Cheng with Kim to obtain the invention as specified in the instant claim.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Cheng and Kim, for the indication of the power savings mode in the control message as disclosed by Cheng, to be associated with a minimum downlink control channel monitoring periodicity as disclosed by Kim. The motivation for doing so is that it ensures that the indication contains valid parameters that the UE can use, thereby improving system reliability. Therefore, it would have been obvious to combine Cheng with Kim to obtain the invention as specified in the instant claim.
Regarding claim 14, Cheng in view of Kim discloses all the features of the parent claim.
Cheng further discloses “transitioning to the power savings mode based at least in part on the feedback report, wherein the feedback report indicates the UE successfully decoded the control message comprising the indication of the power savings mode.” ([para 0059]: “For example, if the BS considers the UE is in power saving state, the BS may indicate a K.sub.2 value of power saving state for the UE to transmit the PUSCH. However, the BS may not receive the corresponding PUSCH based on the indicated K.sub.2 value because the UE may miss the power saving signals, and the K.sub.2 set for the power saving and the K.sub.2 set for the non-power saving may be different.”
Regarding claim 15, Cheng in view of Kim discloses all the features of the parent claim.
Cheng further discloses “wherein the first information bit comprises a first acknowledgement corresponding to UE decoding of the downlink data message and a second information bit comprises a second acknowledgement corresponding to UE decoding of the control message, wherein the feedback report is indicative of the control information feedback by including the second information bit for the control information feedback.” ([para 0123]: “After generating the HARQ feedback bit for the PDSCH reception and the power saving indicator, which are {0,1} and {1} respectively, the UE 700 may multiplex the HARQ bit for the power saving indicator on the MSB side of the HARQ feedback bit for the PDSCH reception. The HARQ feedback bit on the PUCCH resource for the PDSCH reception may, therefore, be {1,0,1}.”)
Regarding claim 16, Cheng in view of Kim discloses all the features of the parent claim.
Cheng further discloses “wherein the first information bit comprises a negative acknowledgement corresponding to UE decoding of the downlink data message and a second information bit comprises a positive acknowledgement corresponding to UE decoding of the control message, wherein the feedback report is indicative of the control information feedback by including the second information bit for the control information feedback.” ([para 0127]: “The HARQ bit for this example may be {0,0,1,1} if the HARQ feedback bit for the power saving indicator is generated earlier than the HARQ feedback for the PDSCH reception, where the first “0” is for the failed reception of the power saving indicator on the slot n+2, the second “0” is for the failed reception of the PDSCH on the slot n+2, the first “1” is for the successful reception of the power saving indicator on the slot n+7.”)
Regarding claim 17, Cheng in view of Kim discloses all the features of the parent claim.
Cheng further discloses “determining to remain in a current power savings mode based at least in part on the feedback report, wherein the feedback report indicates that the UE missed the control message comprising the indication of the power savings mode.” ([para 0059]: “For example, if the BS considers the UE is in power saving state, the BS may indicate a K.sub.2 value of power saving state for the UE to transmit the PUSCH. However, the BS may not receive the corresponding PUSCH based on the indicated K.sub.2 value because the UE may miss the power saving signals, and the K.sub.2 set for the power saving and the K.sub.2 set for the non-power saving may be different.”
Regarding claim 18, Cheng in view of Kim discloses all the features of the parent claim.
Cheng further discloses “wherein the first information bit comprises a first negative acknowledgement corresponding to the missed downlink data message and a second information bit comprises a second negative acknowledgement corresponding to the control message, wherein the feedback report is indicative of the control information feedback by including the second information bit for the control information feedback.” ([para 0127]: “The HARQ bit for this example may be {0,0,1,1} if the HARQ feedback bit for the power saving indicator is generated earlier than the HARQ feedback for the PDSCH reception, where the first “0” is for the failed reception of the power saving indicator on the slot n+2, the second “0” is for the failed reception of the PDSCH on the slot n+2, the first “1” is for the successful reception of the power saving indicator on the slot n+7.”)
Regarding claim 24, Cheng in view of Kim discloses all the features of the parent claim.
Cheng further discloses “wherein the feedback report is indicative of the control information feedback based on the feedback report being transmitted using a waveform, a uplink resource, a scrambling sequence, a cyclic redundancy check encoding sequence, or some combination thereof.” ([para 0044]: “Because the NR system supports high data rate transmission, the data burst may be served by the network in very short time durations. The UE may stay in a power efficient mode, such as a micro sleep, OFF period, or in a long discontinuous reception (DRX) cycle in order to save the operating power. Alternatively, the network may, under certain conditions, configure the UE to switch from the “power saving” mode to a “normal power consumption” mode.” Wherein a DRX cycle corresponds to a waveform.)
Regarding claim 25, Cheng in view of Kim discloses all the features of the parent claim.
Cheng further discloses “wherein the feedback report comprises a hybrid automatic repeat request feedback report that includes positive acknowledgement/negative acknowledgement information conveyed by the first information bit and the second information bit.” ([para 0123]: “After generating the HARQ feedback bit for the PDSCH reception and the power saving indicator, which are {0,1} and {1} respectively, the UE 700 may multiplex the HARQ bit for the power saving indicator on the MSB side of the HARQ feedback bit for the PDSCH reception. The HARQ feedback bit on the PUCCH resource for the PDSCH reception may, therefore, be {1,0,1}.”)
Claims 26-30 are substantially similar to claims 1-4 and 13 with the difference amounting to that claims 1-4 and 13 are directed towards methods and claims 26-30 are directed towards apparatuses containing generic hardware, which is taught by Cheng in paragraphs 31-32. Thus, claims 26-30 are rejected for similar reasons to claims 1-4 and 13.

Claims 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20200229098 A1, wherein all cited portions are supported by provisional 62791210) in view of Kim (US 20210329556 A1) and further in view of El Hamms (US 20210184801 A1).
Regarding claim 19, Cheng in view of Kim discloses all the features of the parent claim.
Cheng in view of Kim does not explicitly disclose “decoding the received feedback report based at least in part on a blind decoding operation, wherein the blind decoding operation is performed using one or more codebook sizes.”
However, El Hamms discloses the missing feature “decoding the received feedback report based at least in part on a blind decoding operation, wherein the blind decoding operation is performed using one or more codebook sizes.” ([para 0103]: “In another example, the WTRU may be configured to transmit one bit flag to indicate whether one or more assignments have been missed at the beginning of the window. The network may then perform blind decoding to determine the correct size of the feedback. For example, if a DAI of x bits is used in each DCI, the WTRU may determine if the first DCI is missing. This may trigger the WTRU to set the bit flag to indicate that at least one DCI is missing from the beginning of the window. The network may then attempt 2.sup.x-1 blind detection to account for all possible codebook sizes in the event that the WTRU missed up to 2.sup.x-1 DCI.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Cheng, Kim, and El Hamms, to receive the feedback report as disclosed by Cheng, utilizing blind decoding based on one or more codebook sizes as disclosed by El Hamms. The motivation for utilizing blind decoding with multiple codebook sizes is that it allows the feedback to be received even if the number of bits varies, thereby increases reliability and thus improving service quality. Therefore, it would have been obvious to combine Cheng with Kim and El Hamms to obtain the invention as specified in the instant claim.
Regarding claim 20, Cheng in view of Kim and El Hamms discloses all the features of the parent claim.
Cheng further discloses “wherein a first codebook size of the one or more codebook sizes is based at least in part on one or both of a number of monitoring occasions configured by the network device and the control message comprising the indication of the power savings mode.” ([para 0123]: “After generating the HARQ feedback bit for the PDSCH reception and the power saving indicator, which are {0,1} and {1} respectively, the UE 700 may multiplex the HARQ bit for the power saving indicator on the MSB side of the HARQ feedback bit for the PDSCH reception. The HARQ feedback bit on the PUCCH resource for the PDSCH reception may, therefore, be {1,0,1}.” ; [para 0127]: “The HARQ bit for this example may be {0,0,1,1} if the HARQ feedback bit for the power saving indicator is generated earlier than the HARQ feedback for the PDSCH reception, where the first “0” is for the failed reception of the power saving indicator on the slot n+2, the second “0” is for the failed reception of the PDSCH on the slot n+2, the first “1” is for the successful reception of the power saving indicator on the slot n+7.”)
Regarding claim 21, Cheng in view of Kim  and El Hamms discloses all the features of the parent claim.
Cheng further discloses “wherein a first codebook size of the one or more codebook sizes is based at least in part on a number of control message transmissions comprising power savings mode indications.” ([para 0123]: “After generating the HARQ feedback bit for the PDSCH reception and the power saving indicator, which are {0,1} and {1} respectively, the UE 700 may multiplex the HARQ bit for the power saving indicator on the MSB side of the HARQ feedback bit for the PDSCH reception. The HARQ feedback bit on the PUCCH resource for the PDSCH reception may, therefore, be {1,0,1}.” ; [para 0127]: “The HARQ bit for this example may be {0,0,1,1} if the HARQ feedback bit for the power saving indicator is generated earlier than the HARQ feedback for the PDSCH reception, where the first “0” is for the failed reception of the power saving indicator on the slot n+2, the second “0” is for the failed reception of the PDSCH on the slot n+2, the first “1” is for the successful reception of the power saving indicator on the slot n+7.”)
Regarding claim 22, Cheng in view of Kim and El Hamms discloses all the features of the parent claim.
Cheng further discloses “wherein a first codebook size of the one or more codebook sizes is based at least in part on a maximum number of power saving mode indications per uplink feedback report occasion.” ([para 0123]: “After generating the HARQ feedback bit for the PDSCH reception and the power saving indicator, which are {0,1} and {1} respectively, the UE 700 may multiplex the HARQ bit for the power saving indicator on the MSB side of the HARQ feedback bit for the PDSCH reception. The HARQ feedback bit on the PUCCH resource for the PDSCH reception may, therefore, be {1,0,1}.” ; [para 0127]: “The HARQ bit for this example may be {0,0,1,1} if the HARQ feedback bit for the power saving indicator is generated earlier than the HARQ feedback for the PDSCH reception, where the first “0” is for the failed reception of the power saving indicator on the slot n+2, the second “0” is for the failed reception of the PDSCH on the slot n+2, the first “1” is for the successful reception of the power saving indicator on the slot n+7.”)
Regarding claim 23, Cheng in view of Kim and El Hamms discloses all the features of the parent claim.
Cheng further discloses “wherein the received feedback report is decoded based at least in part on a waveform, an uplink resource, a scrambling sequence, a cyclic redundancy check encoding sequence, or some combination thereof.” ([para 0044]: “Because the NR system supports high data rate transmission, the data burst may be served by the network in very short time durations. The UE may stay in a power efficient mode, such as a micro sleep, OFF period, or in a long discontinuous reception (DRX) cycle in order to save the operating power. Alternatively, the network may, under certain conditions, configure the UE to switch from the “power saving” mode to a “normal power consumption” mode.” Wherein a DRX cycle corresponds to a waveform.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412